Citation Nr: 0200406	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear 
sensorineural hearing loss.

2.  Entitlement to an increased (compensable) rating for 
bilateral otitis media.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, attorney


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from May 21, 1981 to 
July 10, 1981 (51 days).

These issues come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  An April 1999 rating decision continued a 
noncompensable rating for bilateral otitis media; and a 
December 2000 rating decision denied service connection for 
left ear sensorineural hearing loss.

The Board notes that although the veteran requested a BVA 
hearing in his August 1999 substantive appeal (VA Form 9), he 
specifically waived an in-person hearing in a May 2000 
letter, signed by him, and requested a videoconference 
hearing in lieu thereof.  38 C.F.R. § 20.700(e).  The veteran 
was scheduled for a videoconference hearing to be conducted 
on December 18, 2001.  He was notified of the time, date, and 
place of the hearing by VA letter dated November 5, 2001.  
The veteran acknowledged that he would attend the hearing, by 
letter dated November 19, 2001, and he was reminded again by 
the RO, by letter dated in December 2001.  However, the 
appellant failed to report to that hearing or to attempt to 
reschedule it.  There are no other outstanding hearing 
requests of record, and the Board will proceed with this 
appeal.  See 38 C.F.R. § 20.704.

The claim of entitlement to service connection for left ear 
sensorineural hearing loss will be addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran's bilateral otitis media is manifested by a 
subjective complaint of hearing loss and objective findings 
of normal auricles, clear external canals, intact tympanic 
membranes, evidence of some scarring, no middle ear disease, 
no current otitis media, Level I hearing for the left ear and 
Level III hearing for the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.87, Diagnostic Code 
6200 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with the appeal on the issue of entitlement to an 
increased (compensable) rating for bilateral otitis media, as 
the requirements under the new law have been met as to that 
issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The veteran was afforded the 
opportunity to present personal testimony at a hearing before 
a member of the board, but he did not appear.  All relevant 
and available outpatient treatment records were obtained and 
the veteran was provided several VA medical examinations, the 
most recent in November 2000.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and supplemental statements of the case (SSOCs) 
concerning the evaluation of his bilateral otitis media and 
the rating criteria.  These documents noted that all of the 
veteran's records were considered including the various VA 
and private treatment reports and examinations.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this issue to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
However, pertinent changes were made to 38 C.F.R. § 4.86 
(2001), as well as the rating criteria under 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2001).  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The pertinent change affecting Diagnostic Code 6200 (chronic 
suppurative otitis media) was the addition of aural polyps to 
the criteria for a 10 percent evaluation.  Therefore, after 
June 10, 1999, a 10 percent evaluation became available for 
manifestations of otitis media where suppuration or aural 
polyps are present.  

The history of this appeal is set forth as follows.  In an 
August 1982 rating decision the veteran was granted service 
connection for bilateral otitis media and received a 
noncompensable rating effective from July 11, 1981, the date 
of separation from active service.  In November 1998 the 
veteran filed a VA Form 21-4138 requesting he be considered 
for an increase in the disability evaluation assigned his 
bilateral otitis media.  In an April 1999 rating decision the 
RO continued a noncompensable rating for bilateral otitis 
media.  The veteran disagreed with the April 1999 rating 
decision and initiated this appeal.

In December 2000, subsequent to the initiation of this appeal 
and after the receipt of additional evidence, the RO issued a 
Decision Review Officer decision and an SSOC, continuing the 
noncompensable rating for bilateral otitis media.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated).  Essentially, the veteran 
maintains that the noncompensable rating does not accurately 
reflect the level of impairment caused by his bilateral 
otitis media.

The veteran is presently assigned a noncompensable rating for 
bilateral otitis media pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6200, under which a noncompensable rating is 
assigned where a diagnosis is of record, but where there is 
no current suppuration or aural polyps.  Also under this 
diagnostic code, a 10 percent rating is assigned during 
suppuration or where there are aural polyps.  The Board also 
notes that under 38 C.F.R. § 4.87, Diagnostic Code 6201 
(chronic nonsuppurative otitis media with effusion (serous 
otitis media)), evaluation is accomplished by reference to 
Diagnostic Code 6100 (hearing impairment).

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  

Reviewing the more recent evidence of record reveals the 
following.  A June 1982 letter from Dr. F.N. Klippert, M.D. 
shows that Dr. Klippert treated the veteran in October 1981 
for complaint of right ear hearing loss.  Dr. Klippert stated 
that the veteran had serous otitis in the right ear and was 
treated at that time.  In November 1981, the veteran 
underwent a myringotomy with insertion of a ventilation tube 
in the right hear.  Dr. Klippert examined the veteran again 
in December 1981, at which time the left eardrum looked 
normal and the right ventilation tube was in place and 
functioning.  Although the veteran was advised to return for 
follow-up treatment, Dr. Klippert stated that he did not see 
the veteran again after that.

The report of a November 1998 audiological examination, 
conducted at the Toledo Hearing & Speech Center in Toledo 
Ohio, shows the following puretone thresholds for the left 
ear:  15 dB at 500 Hz; 10 dB at 1000 Hz; 20 dB at 2000 Hz; 20 
dB at 3000 Hz; and 45 dB at 4000 Hz.  Puretone thresholds for 
the right ear were measured at:  45 dB at 500 Hz; 50 dB at 
1000 Hz; 50 dB at 2000 Hz; 65 dB at 3000 Hz; and 90 dB at 
4000 Hz.  Puretone averages were not reported in a format 
which is useable for VA rating purposes.  Speech recognition 
scores were not reported.

The report of a February 1999 VA audiological examination 
shows the following puretone thresholds for the left ear:  25 
dB at 500 Hz; 15 dB at 1000 Hz; 10 dB at 2000 Hz; 25 dB at 
3000 Hz; and 40 dB at 4000 Hz.  Puretone thresholds for the 
right ear were measured at:  35 dB at 500 Hz; 30 dB at 1000 
Hz; 30 dB at 2000 Hz; 55 dB at 3000 Hz; and 64 dB at 4000 Hz.  
The puretone averages were measured at 23 dB for the left ear 
and 45 dB for the right ear.  Speech recognition was measured 
at 90 percent for the left ear, 90 percent for the right ear.

A February 1999 ear disease examination showed complaints of 
hearing loss, but no recurrence of otitis media since the 
veteran left active service.  Examination revealed that both 
auricles were normal, external canals were clear and tympanic 
membranes were intact.  Some scarring was noted.  The mastoid 
was nontender, there was no upper respiratory tract 
infection, no middle ear disease and no vertigo.  The 
examiner diagnosed a history of bilateral otitis media and 
past insertion of ear tubes.  The examination was noted as 
otherwise normal, with no otitis media found.

The report of a November 2000 VA audiological examination 
shows a history, as related by the veteran, of ear infections 
while in the service.  Findings of the examiner include the 
following puretone thresholds for the left ear:  15 dB at 500 
Hz; 10 dB at 1000 Hz; 15 dB at 2000 Hz; 25 dB at 3000 Hz; and 
60 dB at 4000 Hz.  Puretone thresholds for the right ear were 
measured at:  55 dB at 500 Hz; 55 dB at 1000 Hz; 35 dB at 
2000 Hz; 70 dB at 3000 Hz; and 90 dB at 4000 Hz.  The 
puretone averages were 28 dB for the left ear, 63 dB for the 
right.  Speech recognition for the left ear was measured at 
96 percent, 84 percent for the right ear.

In view of the evidence presented, the Board finds that the 
veteran's bilateral otitis media is properly rated under 38 
C.F.R. § 4.87, Diagnostic Code 6200 (chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination)), at a noncompensable rating.  The evidence 
shows that the veteran's symptomatology consists of complaint 
of hearing loss and findings of normal auricles, clear 
external canals, intact tympanic membranes, evidence of some 
scarring, no middle ear disease and no current otitis media.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 10 percent 
rating under 38 C.F.R. § 4.87, Diagnostic Code 6200 (chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination)).  There is no evidence of current 
suppuration, nor is there any evidence of aural polyps from 
any of the medical evidence of record.  In short, the Board 
finds that the veteran's symptomatology as demonstrated on VA 
examinations most closely approximates the criteria for the 
currently assigned noncompensable rating under DC 6200, and a 
higher evaluation is not warranted.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other related diagnostic 
code provisions.  There is sufficient evidence of record to 
rate the veteran's symptoms under 38 C.F.R. § 4.87, 
Diagnostic Code 6201 (chronic nonsuppurative otitis media 
with effusion (serous otitis media)).  This diagnostic code 
rates with reference to hearing impairment.  However, 
according to the most recent, November 2000 VA audiological 
testing, the veteran's left ear manifests an average puretone 
threshold of 28 dB, and speech discrimination score of 96 
percent, thus warranting a Level I designation.  The right 
ear manifests an average puretone threshold of 63 dB, and 84 
percent speech discrimination score, also based on the 
November 2000 VA examination, thus warranting a Level III 
designation.  Combining the Level I designation of the left 
ear (the better ear) with the Level III designation of the 
right ear, the resulting percentage evaluation for hearing 
impairment is noncompensable.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.  

The Board notes that the measurements from the February 1999 
examination also render a noncompensable evaluation.  The 
Board also notes that the veteran's hearing as measured on 
any of the tests currently of record does not manifest an 
exceptional pattern of hearing loss, and the provisions of 38 
C.F.R. § 4.86 are therefore not applicable.  However, even 
under the provisions of that section, none of the test 
results of record would result in a compensable evaluation.  
Therefore, the Board concludes that evaluation under DC 6201, 
with reference to hearing impairment does not render a higher 
rating.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's bilateral 
otitis media, his complaints and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, the evidence does not 
support a higher rating, but rather, more nearly approximates 
the criteria for the currently assigned noncompensable 
rating.  See 38 C.F.R. § 4.1.  The Board finds that, as the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on his 
employment, the evidence does not reflect nor does the 
veteran specifically contend that the veteran's service-
connected bilateral otitis media has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for bilateral otitis 
media, is denied.


REMAND

In regard to the veteran's claim for service connection for 
left ear sensorineural hearing loss, the Board notes that, 
while the November 2000 VA examination includes the 
examiner's opinion as to the etiology of the veteran's right 
ear hearing loss, and includes a diagnosis of left ear 
sensorineural hearing loss, no opinion is rendered as to the 
likelihood that the veteran's left ear sensorineural hearing 
loss is related to an incident of service.  The Board finds 
that, in this regard, the medical evidence of record does not 
allow for informed appellate review of this issue, and 
therefore additional development is necessary.  See 38 U.S.C. 
§ 5103A.

In addition, in the August 1999 VA Form 9, the veteran 
indicated that he had undergone 7 to 10 ear examinations 
since 1981.  As outlined above, there are only 3 hearing 
examinations of record from this time period.  There is no 
indication from the record that the RO made an attempt to 
obtain additional details from the veteran pertaining to the 
existence of records from these examinations.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development below, 
the RO is requested to review the entire 
file and undertake any additional 
development necessary to comply with the 
VCAA.

2.  The veteran should be afforded 
another VA audiological examination to 
determine the nature and etiology of any 
left ear sensorineural hearing loss.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and post-service 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed left ear 
sensorineural hearing loss is related to 
the veteran's active duty service.  A 
complete rationale for all opinions 
should be provided. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2001).  In the event that 
the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should contact the veteran and 
ask him to supply the names, addresses 
and approximate dates of treatment for 
all health care providers whom he has 
seen for his left ear sensorineural 
hearing loss since his separation from 
active service.  After securing any 
necessary authorization from the veteran, 
the RO should contact the health care 
providers and any other sources to obtain 
copies of the veteran's medical records 
and associate them with the claims file, 
or certify their unavailability.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished an 
SSOC, and they should be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



